In this materialman’s action against the property owner, the general contractors and another to foreclose a mechanic’s lien, only a general contractor was served with the summons and complaint within sixty days after the filing of the lis pendens. The owner thereafter moved to vacate and discharge of record the lis pendens. (Civ. Prae. Act, §§ 120, 123.) Until the making of said motion there were negotiations toward settlement. Special Term denied the motion. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur.